                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION

 JENNIFER O. BROWN,

              Plaintiff,                                  No. C19-3041-LTS

 vs.
                                                               ORDER
 WELLS FARGO BANK, N.A.,
 EXPERIAN INFORMATION
 SOLUTIONS, INC., and SAYER LAW
 GROUP PC,

              Defendants.


                                   I.   INTRODUCTION
       This case is before me on a motion (Doc. No. 9) to dismiss by defendant Sayer
Law Group PC (Sayer). Plaintiff Jennifer Brown has filed a resistance (Doc. Nos. 13,
14). I find that oral argument is not necessary. See Local Rule 7(c).

                             II.    FACTUAL ALLEGATIONS
       Brown alleges violations of the Fair Credit Reporting Act (FCRA), Fair Debt
Collection Practices Act (FDCPA) and Iowa Debt Collection Practices Act (IDCPA).
See Doc. No. 1 at 1.       She alleges that on September 17, 2012, she and her ex-husband
executed a note in favor of defendant Wells Fargo, N.A. (Wells Fargo) and a mortgage
to secure the note. Id. at 5. She and her ex-husband defaulted on the note following a
failure to make monthly payments as required under the note and mortgage. Id. at 6.
Wells Fargo retained Sayer, a law firm specializing in third-party debt collection. Id.
       On August 20, 2018, Sayer sent Brown a Demand for Payment letter,1 requiring
Brown to tender payment of an accelerated balance of $46,382.62 within 14 days. Id.
Brown alleges the letter identified Sayer as a debt collector attempting to collect a debt
on behalf of Wells Fargo. Id. A Dispute and Validation Notice was attached to the letter
asserting that Brown owed $45,354.78 plus accruing interest, fees, costs and attorney’s
fees. It gave Brown 30 days to dispute the validity of the debt owed to Wells Fargo,
which Brown alleges directly contradicts the previous remark that Brown owed the
accelerated balance within 14 days. She alleges the language in the letter overshadows
and contradicts her 30-day validation rights under the FDCPA and that the accelerated
balance in the Demand for Payment letter overshadows and contradicts the amount listed
in the Dispute and Validation Notice.2 Id. at 7.
       Brown alleges that Sayer violated multiple provisions of the FDCPA (Count IV)
including: (a) falsely represented the character, amount or legal status of a debt, (b) used
a threat of action that could not legally be taken; (c) used false representations in an
attempt to collect a debt; (d) used unfair or unconscionable means in an attempt to collect
a debt; (e) unfairly or unconscionably attempted to collect a debt that was not permitted
by law and (f) overshadowed Brown’s rights stated in the Dispute and Validation Notice.
Doc. No. 1 at 12-13. She also alleges that Sayer violated the IDCPA (Count V) by: (a)
taking an action prohibited by Iowa Code § 537.7103 or any other law and (b)


1
 This letter is referenced in the complaint but not attached to it. Sayer attached the letter and
other foreclosure-related documents to its motion to dismiss. See Doc. No. 9-1. Brown cited
and relied on these documents in her resistance. See Doc. No. 14. I find the documents are
necessarily embraced by the pleadings and will consider them for purposes of Sayer’s motion to
dismiss. See Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (noting that
“documents whose contents are alleged in a complaint and whose authenticity no party questions,
but which are not physically attached to the pleading,” may be considered in deciding a Rule 12
motion to dismiss (quoting Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th Cir. 2003))).
2
 See 15 U.S.C. § 1692g (“Any collection activities and communication during the 30-day period
may not overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the
debt or request the name and address of the original creditor.”).
                                               2
misrepresenting the character, extent or amount of a debt, or of its status in a legal
proceeding. Id. at 14.


                          III.   APPLICABLE STANDARDS
      The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
      “short and plain statement of the claim showing that the pleader is entitled
      to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
      544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
      8 announces does not require “detailed factual allegations,” but it demands
      more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
      Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
      106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
      and conclusions” or “a formulaic recitation of the elements of a cause of
      action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a
      complaint suffice if it tenders “naked assertion[s]” devoid of “further
      factual enhancement.” Id., at 557, 127 S. Ct. 1955.

      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct alleged.
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant's liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
      Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting

                                            3
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp.
v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
      In considering a Rule 12(b)(6) motion to dismiss, ordinarily the court “cannot
consider matters outside the pleadings without converting the motion into a motion for
summary judgment.” McMahon v. Transamerica Life Ins., No. C17-149-LTS, 2018
WL 3381406, at *2 n.2 (N.D. Iowa July 11, 2018); see Fed. R. Civ. P. 12(b)(6). On
the other hand, when a copy of a “written instrument” is attached to a pleading, it is
considered “a part of the pleading for all purposes,” pursuant to Federal Rule of Civil
Procedure 10(c). Thus, when the pleadings necessarily embrace certain documents, I
may consider those documents without turning a motion to dismiss into a motion for
summary judgment. Id. These documents include “exhibits attached to the complaint.”
Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003).
      When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead.   The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B).     Thus, when a motion to dismiss highlights deficiencies in a
pleading that can be cured by amendment, the pleader has an automatic opportunity to




                                            4
do so. When the pleader fails to take advantage of this opportunity, the question of
whether to permit an amendment depends on considerations that include:
         whether the pleader chose to stand on its original pleadings in the face of a
         motion to dismiss that identified the very deficiency upon which the court
         dismissed the complaint; reluctance to allow a pleader to change legal
         theories after a prior dismissal; whether the post-dismissal amendment
         suffers from the same legal or other deficiencies as the dismissed pleading;
         and whether the post-dismissal amendment is otherwise futile.

Meighan v. TransGuard Ins. Co. of Am., 978 F. Supp. 2d 974, 982 (N.D. Iowa 2013).


                                      IV.    ANALYSIS
         Sayer argues Brown fails to state a claim against it because it is not a “debt
collector” subject to the FDCPA or IDCPA. See Doc. No. 9 at 1. It relies on Obduskey
v. McCarthy & Holthus LLP, 139 S. Ct. 1029, 1031 (2019), in which the Supreme Court
held that “those whose ‘principal purpose . . . is the enforcement of security interests’”
fall “outside the scope of the primary ‘debt collector’ definition, § 1692a(6), where the
business is engaged in no more than the kind of security-interest enforcement at issue
here – nonjudicial foreclosure proceedings.” Sayer acknowledges that Obduskey was
confined to nonjudicial foreclosures but argues that the Court distinguished the two types
of foreclosure proceedings based on whether a deficiency judgment is at issue. See Doc.
No. 10 at 2. It points out that in pursuing foreclosure against Brown, Wells Fargo waived
any claim to a deficiency or to the collection of any monies against her. See Doc. No.
9-1 at 2, ¶ 3 (“Plaintiff waives its right to a deficiency judgment against all defendants
and is seeking a judgment solely in rem or against the property.”). Sayer cites two Ninth
Circuit Court of Appeals cases for the proposition that the waiver of a deficiency
judgment compels a finding that foreclosure attorneys are not “debt collectors under the
FDCPA.” Doc. No. 10 at 2-3.3 Sayer argues that Brown’s claims against it must be


3
    Sayer cites each case twice, for some reason. Doc. No. 10 at 2-3.

                                                5
dismissed because it is not a debt collector as defined under the FDCPA or the IDCPA,
but was merely enforcing a security interest through its foreclosure action.
       Brown disagrees that Sayer was only enforcing a security interest when it sent the
Demand for Payment letter. See Doc. No. 14 at 1. Brown argues that unless the conduct
in question follows necessary “antecedent steps required under state law” in enforcing a
security interest, the entity is a debt collector. Doc. No. 14 at 4 (quoting Obduskey, 139
S. Ct. at 1039). She notes the District of Nebraska made this distinction in Sevela v.
Kozeny & McCumbbin, L.C., 8:18CV390, 2019 WL 2066924 (D. Neb. May 2, 2019).
       In Sevela, the court found that the defendant law firm was a debt collector because
the letter it sent constituted more than security-interest enforcement. Sevela, 2019 WL
2066924, at *4.     The court reasoned that the letter “was not required by Nebraska
nonjudicial foreclosure law and went beyond providing FDCPA disclosures by misstating
who could assume the debt valid if not disputed within thirty days.” Id. The only
requirement was for the trustee to file a notice of default upon commencement of a
nonjudicial foreclosure. Id. at *5.
       Brown also distinguishes Obduskey on two grounds. First, she notes that Iowa is
a judicial foreclosure state, whereas Obduskey involved a nonjudicial foreclosure. See
Obduskey, 139 S. Ct. at 1034. She contends Obduskey did not provide any guidance on
judicially enforced mortgages. See id. at 1039 (“whether those who judicially enforce
mortgages fall within the scope of the primary definition [of a debt collector] is a question
we can leave for another day.”).        Second, the Court applied the security interest
enforcement exemption in Obduskey because the conduct in question was a requirement
of the foreclosure process. Id. (“given that we here confront only steps required by state
law, we need not consider what other conduct (related to, but not required for,
enforcement of a security interest) might transform a security-interest enforcer into a debt
collector subject to the main coverage of the Act.”). Here, Brown notes there are two
antecedent steps to filing a foreclosure petition in Iowa. See Doc. No. 14 at 4. First,
Iowa Code § 654.2D requires the lender to send the debtor a notice of default and right
                                             6
to cure default within 30 days. Second, the lender “shall inform the debtor of the
availability of counseling and [mortgage] mediation . . .” pursuant to Iowa Code §
654.4B.
       Brown argues that, as in Sevela, Sayer’s Demand for Payment letter was not
required by law to foreclose on Brown’s residence. In other words, it was not a necessary
“antecedent step” required under Iowa law. See Obduskey, 139 S. Ct. at 1039. Brown
adds that the purpose of sending such a letter is to secure payment of attorney fees in the
event of a foreclosure proceeding.4 It is not a mandated component of the enforcement
of a security interest. See Doc. No. 14 at 5.
       Brown argues Sayer meets the definition of a debt collector pursuant to 15 U.S.C.
§ 1692a(6). She notes it holds itself out as such on its website, even stating it “specializes
in third-party collection services.” Id. She argues the clear intent of Sayer’s Demand
for Payment letter was to collect a debt. The letter states in part:
       The undersigned is a debt collector attempting to collect a debt, and any
       information will be used for that purpose. However, if you have had your
       debt discharged in bankruptcy and you did not reaffirm your loan in your
       bankruptcy case, Wells Fargo Home Mortgage will only exercise its right
       as against the property and is not attempting to assess or collect the debt
       from you personally. You are further advised that unless you notify the
       undersigned in writing within 30 days of your receipt of this notice that you
       dispute the validity of the amount owed to Wells Fargo Home Mortgage or
       any portion thereof, the debt will be assumed to be valid.

Id. at 6. Brown also argues that the Dispute and Validation Notice attached to the letter
confirms Sayer’s debt collector status as such a notice is required “[w]ithin five days
after the initial communication with a consumer in connection with the collection of any
debt . . .” and includes several required components. See 15 U.S.C. § 1692g(a).

4
  See Iowa Code § 654.4B (“Prior to commencing a foreclosure on the accelerated balance of a
mortgage loan and after termination of any applicable cure period, including but not limited to
those provided in section 654.2A or 654.2D, a creditor shall give the borrower a fourteen-day
demand for payment of the accelerated balance to qualify for an award of attorney fees under
section 625.25 on the accelerated balance.”).

                                              7
       Because Sayer relies primarily on Obduskey, I will focus on that case. The Court
reasoned that a business principally involved in the enforcement of security interests is
not a debt collector (except “[f]or the purpose of section 1692f(6)”) based primarily on
the language of the FDCPA itself. See Obduskey, 139 S. Ct. at 1036-37. It noted that
the term “debt collector” is defined in the first sentence of § 1692a(6) as “any person . . .
in any business the principal purpose of which is the collection of any debt, or who
regularly collects or attempts to collect, directly or indirectly, debts owed or asserted to
be owed or due another.” 15 U.S.C. § 1692a(6). The Court referred to this first sentence
as the primary definition. Obduskey, 139 S. Ct. at 1035-36. The third sentence, which
it referred to as the “limited purpose” definition, states: “For the purpose of section
1692f(6) [the] term [debt collector] also includes any person . . . in any business the
principal purpose of which is the enforcement of security interests.” 15 U.S.C. §
1692a(6) (emphasis added). The Court reasoned that the term “also” meant that the
“debt-collector-related prohibitions of the FDCPA (with the exception of § 1692f(6)) do
not apply to those who, like McCarthy, are engaged in no more than security-interest
enforcement.” Obduskey, 139 S. Ct. at 1037 (emphasis in original). The Court also
found that this interpretation avoided conflicts with state nonjudicial foreclosure schemes
and was supported by the legislative history. Id. at 1037-38.
       Many courts have declined to extend Obduskey to judicial foreclosures, noting that
the availability of a deficiency judgment against the debtor is a remedy that is typically
not available in nonjudicial foreclosures. See Lloyd v. Pluese, Becker, & Saltzman, LLC,
Civil No. 18-9420 (RMB/AMD), 2019 WL 6113859, at *2 (D.N.J. Nov. 18, 2019)
(“Whether or not [defendant] is correct that judicial foreclosures are ‘more protective’ of
debtors, the critical distinction . . . is the availability of a deficiency judgment against the
debtor in judicial foreclosures.”); Flowers v. Baltax 2017, LLC, CIVIL NO. JKB-19-
0618, 2019 WL 3501584, at *4 (D. Md. Aug. 1, 2019) (concluding Obduskey did not
mandate dismissal of plaintiff’s FDCPA claims because nothing in Obduskey’s holding
concerned the applicable judicial enforcement of security interests); Berg v. McCalla
                                               8
Raymer Leibert Pierce, LLC, No. 19C5113, 2019 WL 5592720, at *4 (N.D. Ill. Oct.
30, 2019) (noting that Obduskey does not apply to judicial foreclosures and concluding
that a judicial foreclosure action qualifies as debt collection under the FDCPA); Gold v.
Shapiro, Dicaro & Barak, LLC, 18-CV-6787 (PKC) (SJB), 2019 WL 4752093, at *6
(E.D.N.Y. Sept. 30, 2019) (concluding Obduskey does not apply to judicial foreclosures
and relying on Second Circuit precedent that New York foreclosure proceedings
constitute debt collection under the FDCPA based, in part, on the availability of obtaining
a deficiency judgment). The Second Circuit has rejected the argument that the purpose
of foreclosure proceedings in New York is merely to enforce a security interest and obtain
possession of property rather than obtain payment on a debt. See Cohen v. Rosicki,
Rosicki & Associates, P.C., 897 F.3d 75, 83 (2d Cir. 2018). The court noted that New
York law gives mortgagors redemption rights and allows mortgagees to obtain deficiency
judgments. Id. It concluded “[t]hese provisions indicate that the purpose of foreclosure
is to obtain payment on the underlying loan, rather than mere possession of the subject
property.” Id. It concluded that mortgage foreclosure under the circumstances (a judicial
foreclosure) constitutes debt collection. Id. at 82-84, n.7.
       The cases cited by Sayer involve nonjudicial foreclosures under Nevada and
California law. See Dowers v. Nationstar Morg., LLC, 852 F.3d 964, 967 (9th Cir.
2017); Vien-Phuong Thi Ho v. ReconTrust Co., NA, 858 F.3d 568, 570 (9th Cir. 2016).
The court in Dowers relied on Ho and explained that “the inability under California law
to obtain a deficiency judgment following non-judicial foreclosure was integral to [its]
conclusion that ReconTrust’s actions taken to facilitate a non-judicial foreclosure were
not attempts to collect debt.” Dowers, 852 F.3d at 970, n.2 (citing Ho, 840 F.3d at 621).
The court noted that Nevada law would have similarly prohibited the defendant from
obtaining a deficiency judgment against plaintiff had it non-judicially foreclosed on the
property. Id.
       In Obduskey, the Supreme Court explained that in nonjudicial foreclosure states,
creditors are often prevented from obtaining deficiency judgments and, in some states,
                                            9
pursuing nonjudicial foreclosure bars or curtails a creditor’s ability to obtain a deficiency
judgment altogether. Obduskey, 139 S. Ct. at 1034. Since Dowers, the Ninth Circuit
has stated that its decision in Ho does not preclude FDCPA liability for an entity that
seeks to collect a debt through a judicial foreclosure scheme that allows for deficiency
judgments. See McNair v. Maxwell & Morgan PC, 893 F.3d 680, 683 (9th Cir. 2018).
The McNair court concluded that the defendant law firm acted as a debt collector under
the FDCPA in collecting unpaid homeowner association assessments and charges through
judicial foreclosure proceedings. Id. at 681-82.
       Here, Wells Fargo was not prohibited by law from seeking a deficiency judgment,
but voluntarily waived its right to do so.         While some courts have concluded that
FDCPA’s protections are not triggered by judicial foreclosures that are solely against the
property, see Boyd v. J.E. Robert Co., No. 05-CV-2455 (KAM)(RER), 2012 WL
4718723, at *17 (E.D.N.Y. Oct. 2, 2012), the relevant conduct here concerns the
Demand for Payment letter, not the filing of the foreclosure action. Moreover, the
Demand for Payment letter was sent prior to the filing of the foreclosure petition and, as
noted by Brown, was not a necessary antecedent step under Iowa law. See Doc. No. 9-
1 (showing foreclosure petition filed September 14, 2018 and Demand for Payment letter
dated August 20, 2018). Therefore, I do not find that waiver of the right to a deficiency
judgment is material to the matter at hand.
       Sayer has not demonstrated that it is not a debt collector under the FDCPA as a
matter of law under Obduskey or any other precedent. As such, I decline to dismiss
Counts IV and V against it on this basis.




                                              10
                               V.    CONCLUSION
      For the reasons stated herein, defendant Sayer’s motion (Doc. No. 9) to dismiss
is denied.


      IT IS SO ORDERED.
      DATED this 7th day of January, 2020.




                                      __________________________
                                      Leonard T. Strand, Chief Judge




                                         11
